         Case 6:20-cv-02284-MK        Document 1      Filed 12/31/20     Page 1 of 14




Scott E. Davis, OSB No. 022883
scott.davis@klarquist.com
KLARQUIST SPARKMAN, LLP
121 S.W. Salmon St., Ste. 1600
Portland, Oregon 97204
Tel. 503-595-5300

Tammy J. Dunn, pro hac vice forthcoming
Dunn@obwbip.com
Peter C. Schechter, pro hac vice forthcoming
Schechter@obwbip.com
Lisa Margonis, pro hac vice forthcoming
Margonis@obwbip.com
Califf T. Cooper pro hac vice forthcoming
Cooper@obwbip.com
OSHA BERGMAN WATANABE & BURTON LLP
909 Fannin Street, Suite 3500
Houston, Texas 77010
Tel. 713.228.8600

Attorneys for Plaintiff
NOVOLUTO GMBH

                              UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                     EUGENE DIVISION

 NOVOLUTO GMBH, a German company,                 Civil Case No.: 6:20-cv-02284

                 Plaintiff,                       COMPLAINT FOR
        v.                                        PATENT INFRINGEMENT

 UCCELLINI LLC D/B/A LORA                         DEMAND FOR JURY TRIAL
 DICARLO, an Oregon limited liability
 company,

                 Defendant.


       Plaintiff, Novoluto GmbH (“Novoluto” or “Plaintiff”), for its complaint against Defendant,

Uccellini LLC d/b/a Lora DiCarlo (“LDC” or “Defendant”), alleges as follows:




COMPLAINT FOR PATENT INFRINGEMENT                                                       1
         Case 6:20-cv-02284-MK           Document 1       Filed 12/31/20      Page 2 of 14




                                        INTRODUCTION

       1.      This is a patent infringement case. Novoluto owns U.S. Patent Nos. 9,937,097 (“the

’097 Patent”), “Stimulation Device Having An Appendage,” 9,849,061 (“the ’061 Patent”),

“Stimulation Device Having An Appendage,” and 9,763,851 (“the ’851 Patent”), “Stimulation

Device” (collectively, the “Asserted Patents”), and has the right to enforce these patents against

infringers.

       2.      Defendant has directly and indirectly infringed one or more claims of the Asserted

Patents. Defendant’s direct infringement includes making, using, selling, offering to sell, and/or

importing stimulation devices such as the devices referred to as Osé, Osé 2, and Baci (the “Accused

Products”).

                                          THE PARTIES

       3.      Plaintiff Novoluto is a company organized and existing under the laws of Germany,

with a principal place of business at Friedenstraße 91-91a, 10249 Berlin, Germany.

       4.      Defendant LDC is a corporation organized and existing under the laws of Oregon,

with a principal place of business in Bend, Oregon.

                                 JURISDICTION AND VENUE

       5.      This is an action for patent infringement arising under the patent laws of the United

States, 35 U.S.C. §§ 1 et seq. This Court has subject matter jurisdiction over this action pursuant

to at least 28 U.S.C. §§ 1331 and 1338(a).

       6.      This Court has personal jurisdiction over Defendant because, inter alia, it resides

in the State of Oregon, is an entity organized under the laws of the State of Oregon, has its principal

place of business in this District and within the Eugene Division, regularly conducts business in

this District and within the Eugene Division, and continues to commit acts of patent infringement

in this District and within the Eugene Division, including by making, using, offering to sell, and/or

COMPLAINT FOR PATENT INFRINGEMENT                                                            2
            Case 6:20-cv-02284-MK       Document 1       Filed 12/31/20     Page 3 of 14




selling products that infringe the Asserted Patents within this District and within the Eugene

Division.

       7.       Venue is proper in the District of Oregon and within the Eugene Division pursuant

to 28 U.S.C. § 1400(b) because Defendant has committed and continues to commit acts of patent

infringement and has its principal place of business in this District and within the Eugene Division.

                                        BACKGROUND

       8.       The Asserted Patents describe the first sexual stimulation devices to use modulated

positive and negative pressures with respect to a reference pressure to enhance sexual arousal.

       9.       The ’851 Patent is generally directed to a handheld sexual stimulation device with

various components and features, including an opening through which modulated positive and

negative pressures can be applied to female erogenous zones, particularly the clitoris. The ’097

and ’061 Patents are also generally directed to handheld sexual stimulation devices that, among

other features, include an opening through which modulated positive and negative pressures can

be applied to female erogenous zones, particularly the clitoris, as well as a vaginal dildo

appendage.

       10.      The commercial embodiments of the ’851, ’097, and ’061 Patents are branded

under the originally German name, “Womanizer®”, a name given by the German inventor, inspired

by the idea that the invention would revolutionize sexual arousal for women. Translated to

English, the name bears unfortunate colloquial negative connotations that have been noted by

various commentators; however, due to the product’s patented features, the products experienced

such rapid success that a name change in the United States became impractical. The commercial

embodiments of the ’851 Patent include, among others, the “Classic,” “Premium,” “Starlet,” “Pro,”

“InsideOut,” and “Duo” products. The commercial embodiments of the ’097 and ’061 Patents are



COMPLAINT FOR PATENT INFRINGEMENT                                                          3
         Case 6:20-cv-02284-MK          Document 1       Filed 12/31/20        Page 4 of 14




the “InsideOut” and “Duo” products. The authorized embodiments of one or more of the Asserted

Patents hereinafter are collectively identified as “Commercial Embodiments”. The Commercial

Embodiments have been described as “an entirely new type of sex toy,” “totally unique,” and

“nothing short of perfection.”

       11.     After Novoluto filed the applications that led to the Asserted Patents and launched

the first commercial embodiments, the industry saw an influx of devices attempting to capitalize

on the innovative technology disclosed in the Asserted Patents, including Defendant’s Osé, Osé 2,

and Baci products.

       12.     On information and belief, Defendant has been aware of the Asserted Patents and

the Commercial Embodiments since before the commercial release of Defendant’s first product

(called “Osé”), and no later than January 2019.

       13.     In January 2019, Defendant through its officers, including Doug Layman and Lora

Haddock, corresponded and met with employees of the WOW Tech group of companies 1, and

confirmed Defendant’s knowledge of Plaintiff’s patents and familiarity with the associated

commercial embodiment product lines.

       14.     Defendant’s first product, “Osé”, is a handheld sexual stimulation device that

includes, among other features, an opening through which modulated positive and negative

pressures are applied to the clitoris, as well as a vaginal dildo appendage.

       15.     Defendant commercially released the Osé product in late 2019.




1
  The WOW Tech group includes Plaintiff Novoluto GmbH, the owner of the patents-in-suit, and
the companies responsible for manufacturing and selling the Commercial Embodiments, and
who own the associated brands.

COMPLAINT FOR PATENT INFRINGEMENT                                                             4
          Case 6:20-cv-02284-MK          Document 1       Filed 12/31/20      Page 5 of 14




        16.     Later in 2020, Defendant commercially released Baci (essentially the same product

as Osé, but without the vaginal dildo appendage) and Osé 2 (a subsequent version of the Osé) for

sale in the United States.

        17.     Evidencing Defendant’s knowledge of the Asserted Patents, on or about June 15,

2020, it sent a notarized letter signed by its General Counsel to various retailers and distributors in

the industry, stating:

        LDC’s engineering department is constantly monitoring new and existing patents
        in the field. The LDC engineering and manufacturing teams have evaluated more
        than 30 publicly available patents for sexual pleasure devices in the USA and
        Europe, including all known patents from Novoluto GMBH (WOW)…to determine
        whether they are in conflict with any existing or planned LDC product.

Exhibit 11.

        18.     Despite LDC’s assurances to the industry that its products are not “in conflict with”

any patents, including Novoluto’s, each of Defendant’s Osé, Osé 2, and Baci products includes

each and every limitation of at least one claim of one or more of the Asserted Patents and, therefore,

infringes.

        19.     Defendant has recently become more aggressive in comparing its infringing

products to the Commercial Embodiments. For example, in or around September 2020, Defendant

posted an article on its webpage titled Osé 2 vs. Womanizer Duo – Find Out Which Is Right For

You (attached as Exhibit 12), admitting that “[i]n some ways, the Womanizer Duo is similar to Osé

2” and that “both toys stimulate the clitoris.” None of the alleged distinctions between the Accused

Products and the authorized commercial embodiment in this article is relevant to infringement of

the Asserted Patents.

        20.     On information and belief, Defendant uses words such as “micro robotics” and

“biomimicry” to try to differentiate its products from the Asserted Patents and associated




COMPLAINT FOR PATENT INFRINGEMENT                                                            5
          Case 6:20-cv-02284-MK           Document 1        Filed 12/31/20       Page 6 of 14




Commercial Embodiments; however, these alleged distinctions are not relevant to the claims of

the Asserted Patents and cannot establish non-infringement.

        21.      Defendant also has recently added actress and model Cara Delevingne to its

ownership roster, on information and belief, to add media attention to the Accused Products to

further increase infringing sales.

        22.      As explained in more detail below and in the associated claim charts included with

this complaint (Exhibits 4-10), the Accused Products and Defendant infringe the Asserted Patents.

                                     COUNT I
                       INFRINGEMENT OF U.S. PATENT NO. 9,763,851

        23.      Plaintiff realleges and incorporates by reference the allegations in the preceding

paragraphs.

        24.      The ’851 Patent is titled “Stimulation Device.” On September 19, 2017, the ’851

Patent was duly and legally issued by the U.S. Patent and Trademark Office (USPTO). Novoluto

is the assignee of the entire right, title, and interest in and to the ’851 Patent, including all rights to

enforce this patent against infringers. A true and correct copy of the ’851 Patent is attached as

Exhibit 1.

        25.      Defendant has infringed at least claim 1 of the ’851 Patent at least by making, using,

selling, offering to sell, and/or importing stimulation devices, such as the devices referred to as

Osé, which on information and belief has been replaced with Osé 2, available at

https://www.loradicarlo.com/ose2, and Baci, available at https://www.loradicarlo.com/baci, in the

United States.

        26.      Each of the Accused Products, Osé, Osé 2, and Baci, directly infringes at least claim

1 of the ’851 Patent under 35 U.S.C. § 271(a), as shown in the claim charts attached as Exhibits 4-

6.


COMPLAINT FOR PATENT INFRINGEMENT                                                                6
           Case 6:20-cv-02284-MK         Document 1      Filed 12/31/20     Page 7 of 14




          27.   On information and belief, Defendant has had knowledge of the ’851 Patent since

at least as early as January 2019.

          28.   Defendant also provides its customers with instructions and training, including user

manuals, product tutorials, product guides, and wellness coaching, that teach, recommend and

induce the infringing use and operation of the Accused Products in the United States.

          29.   On information and belief, Defendant is aware that use and operation of the

Accused Products in the United States by Defendant or its customers would directly infringe the

’851 Patent.

          30.   On information and belief, Defendant, with knowledge of the ’851 Patent,

encourages distributors and retailers to sell the Accused Products and specifically educates

distributors and retailers on the infringing use and operation of the Accused Products in the United

States.

          31.   On information and belief, Defendant aids and abets its customers’ direct

infringement of the ’851 Patent with knowledge that use of the Accused Products in the United

States directly infringes the ’851 Patent.

          32.   Defendant’s actions actively induce infringement of the ’851 Patent. Accordingly,

Defendant is also liable for indirect infringement pursuant to 35 U.S.C. § 271(b).

          33.   Novoluto has been damaged as a result of Defendant’s infringing conduct. Thus,

Defendant is liable to Novoluto in an amount that adequately compensates it for such infringement,

which, by law, cannot be less than a reasonable royalty, together with interest and costs as fixed

by this Court under 35 U.S.C. § 284.

          34.   On information and belief, Defendant’s infringement of the ’851 Patent has been

willful at least because despite being aware of the ’851 Patent at least as early as January 2019,



COMPLAINT FOR PATENT INFRINGEMENT                                                          7
         Case 6:20-cv-02284-MK          Document 1       Filed 12/31/20      Page 8 of 14




and being aware of the similarities between the Accused Products and the Commercial

Embodiments, such infringing conduct continues in conscious disregard of Novoluto’s rights in

the ’851 Patent.

       35.     Novoluto has satisfied all statutory obligations required to collect pre-filing

damages for the full period allowed by law for Defendant’s infringement of the ’851 Patent.

                                  COUNT II:
                   INFRINGEMENT OF U.S. PATENT NO. US 9,849,061

       36.     Plaintiff realleges and incorporates by reference the allegations in the preceding

paragraphs.

       37.     The ’061 Patent is titled “Stimulation Device Having An Appendage.”                On

December 26, 2017, the ’061 Patent was duly and legally issued by the USPTO. Novoluto is the

assignee of the entire right, title, and interest in and to the ’061 Patent, including all rights to

enforce this patent against infringers. A true and correct copy of the ’061 Patent is attached as

Exhibit 2.

       38.     Defendant has infringed at least claim 1 of the ’061 Patent at least by making, using,

selling, offering to sell, and/or importing stimulation devices such as the devices referred to as Osé

and Osé 2 in the United States.

       39.     Osé and Osé 2 directly infringe, e.g., when used, at least claims 1 and 21 of the ’061

Patent, under 35 U.S.C. § 271(a). Representative claim charts showing infringement of claim 1 of

the ’061 Patent are attached as Exhibits 7 and 8.

       40.     On information and belief, Defendant has had knowledge of the ’061 Patent since

at least as early as January 2019.




COMPLAINT FOR PATENT INFRINGEMENT                                                           8
           Case 6:20-cv-02284-MK          Document 1      Filed 12/31/20     Page 9 of 14




          41.    Defendant also provides its customers with instructions and training, including user

manuals, product tutorials, product guides, and wellness coaching, that teach, recommend and

induce the infringing use and operation of the Accused Products in the United States.

          42.    On information and belief, Defendant is aware that use and operation of the

Accused Products in the United States by Defendant or its customers directly infringes the ’061

Patent.

          43.    On information and belief, Defendant, with knowledge of the ’061 Patent,

encourages distributors and retailers to sell the Accused Products and specifically educates

distributors and retailers on the infringing use and operation of the Osé and Osé 2 products in the

United States.

          44.    On information and belief, Defendant aids and abets its customers’ direct

infringement of the ’061 Patent with knowledge that use of the Osé and Osé 2 products in the

United States directly infringes the ’061 Patent.

          45.    Defendant’s actions actively induce infringement of the ’061 Patent. Accordingly,

Defendant is also liable for indirect infringement pursuant to 35 U.S.C. § 271(b).

          46.    In addition, Osé and Osé 2 are each configured only for infringing use as a sexual

stimulation device, as shown in the claim charts attached as Exhibits 7 and 8.

          47.    Osé and Osé 2 are not staple articles of commerce.

          48.    Osé and Osé 2 are not suitable for substantial non-infringing use.

          49.    The use of Osé and Osé 2 by Defendant’s customers in the United States constitutes

direct infringement of the ’061 Patent.

          50.    On information and belief, Defendant knows that Osé and Osé 2 are not staple

articles of commerce, are not suitable for substantial non-infringing use, and are especially made



COMPLAINT FOR PATENT INFRINGEMENT                                                           9
           Case 6:20-cv-02284-MK       Document 1       Filed 12/31/20     Page 10 of 14




or adapted for use in a manner that infringes Novoluto’s patent rights associated with the ’061

Patent.

          51.   Defendant has sold Osé and Osé 2 to its customers, and continues to sell Osé 2,

with the intent that its customers will use and operate Osé and Osé 2 in the United States in a

manner that infringes the ’061 Patent, as Osé and Osé 2 are configured only for infringing use of

the ’061 Patent.

          52.   Defendant is also aware, on information and belief, that use and operation of the

Osé and Osé 2 in the United States by Defendant or its customers directly infringes the ’061 Patent.

          53.   Defendant’s above-described actions therefore also constitute contributory

infringement of the ’061 Patent under 35 U.S.C. § 271(c).

          54.   Novoluto has been damaged as a result of the infringing conduct by Defendant.

Thus, Defendant is liable to Novoluto in an amount that adequately compensates it for such

infringements, which, by law, cannot be less than a reasonable royalty, together with interest and

costs as fixed by this Court under 35 U.S.C. § 284.

          55.   On information and belief, Defendant’s infringement of the ’061 Patent has been

willful at least because despite being aware of the ’061 Patent at least as early as January 2019 and

being aware of the similarities between the Osé and Osé 2 products and the Commercial

Embodiments, such infringing conduct continues in conscious disregard of Novoluto’s rights in

the ’061 Patent.

          56.   Novoluto has satisfied all statutory obligations required to collect pre-filing

damages for the full period allowed by law for Defendant’s infringement of the ’061 Patent.




COMPLAINT FOR PATENT INFRINGEMENT                                                         10
           Case 6:20-cv-02284-MK          Document 1        Filed 12/31/20       Page 11 of 14




                                    COUNT III:
                       INFRINGEMENT OF U.S. PATENT NO. 9,937,097

          57.   Plaintiff realleges and incorporates by reference the allegations in the preceding

paragraphs.

          58.   The ’097 Patent is titled “Stimulation Device Having An Appendage.” On April

10, 2018, the ’097 Patent was duly and legally issued by the USPTO. Novoluto is the assignee of

the entire right, title, and interest in and to the ’097 Patent, including all rights to enforce this patent

against infringers. A true and correct copy of the ’097 Patent is attached as Exhibit 3.

          59.   Defendant has infringed at least claim 1 of the ’097 Patent at least by making, using,

selling, offering to sell, and/or importing stimulation devices such as the devices referred to as Osé

and Osé 2 in the United States.

          60.   Osé and Osé 2 directly infringe, e.g., when used, at least claims 1 and 26 of the ’097

Patent. Representative claim charts showing infringement of claim 1 of the ’097 Patent are

attached as Exhibits 9 and 10.

          61.   On information and belief, Defendant has had knowledge of the ’097 Patent since

at least as early as January 2019.

          62.   Defendant also provides its customer with instructions and training, including user

manuals, product tutorials, product guides, and wellness coaching, that teach, recommend and

induce the infringing use and operation of the Accused Products in the United States.

          63.   On information and belief, Defendant is aware that use and operation of the

Accused Products in the United States by Defendant or its customers directly infringes the ’097

Patent.

          64.   On information and belief, Defendant, with knowledge of the ’097 Patent,

encourages distributors and retailers to sell the Accused Products and specifically educates


COMPLAINT FOR PATENT INFRINGEMENT                                                               11
        Case 6:20-cv-02284-MK             Document 1     Filed 12/31/20     Page 12 of 14




distributors and retailers on the infringing use and operation of the Osé and Osé 2 products in the

United States.

       65.       On information and belief, Defendant aids and abets its customers’ direct

infringement of the ’097 Patent with knowledge that use of the Osé and Osé 2 products in the

United States directly infringes the ’097 Patent.

       66.       Defendant’s actions actively induce infringement of the ’097 Patent. Accordingly,

Defendant is also liable for indirect infringement pursuant to 35 U.S.C. § 271(b).

       67.       In addition, Osé and Osé 2 are each configured only for infringing use as a sexual

stimulation device, as shown in the claim charts attached as Exhibits 9 and 10.

       68.       Osé and Osé 2 are not staple articles of commerce.

       69.       Osé and Osé 2 are not suitable for substantial non-infringing use.

       70.       The use of Osé and Osé 2 by Defendant’s customers in the United States constitutes

direct infringement of the ’097 Patent.

       71.       On information and belief, Defendant knows Osé and Osé 2 are not staple articles

of commerce, are not suitable for substantial non-infringing use, and are especially made or

adapted for use in a manner that infringes Novoluto’s patent rights associated with the ’097 Patent.

       72.       Defendant is also aware, on information and belief, that use and operation of the

Osé and Osé 2 in the United States by Defendant or its customers directly infringes the ’097 Patent.

       73.       Defendant has sold Osé and Osé 2 to its customers, and continues to sell Osé 2,

with the intent that its customers will use and operate Osé and Osé 2 in the United States in a

manner that infringes the ’097 Patent, as Osé and Osé 2 are configured only for infringing use of

the ’097 Patent.

       74.       Defendant’s above-described actions therefore also constitute contributory



COMPLAINT FOR PATENT INFRINGEMENT                                                        12
        Case 6:20-cv-02284-MK          Document 1        Filed 12/31/20     Page 13 of 14




infringement of the ’061 Patent under 35 U.S.C. § 271(c).

       75.     Novoluto has been damaged as a result of the infringing conduct by Defendant.

Thus, Defendant is liable to Novoluto in an amount that adequately compensates it for such

infringements, which, by law, cannot be less than a reasonable royalty, together with interest and

costs as fixed by this Court under 35 U.S.C. § 284.

       76.     On information and belief, Defendant’s infringement of the ’097 Patent has been

willful at least because despite being aware of the ’097 Patent at least as early as January 2019 and

being aware of the similarities between the Osé and Osé 2 and the Commercial Embodiments,

such infringing conduct continues in conscious disregard of Novoluto’s rights in the ’097 Patent.

       77.     Novoluto has satisfied all statutory obligations required to collect pre-filing

damages for the full period allowed by law for Defendant’s infringement of the ’097 Patent.

                                        JURY DEMAND

       Plaintiff hereby demands a trial by jury on all issues triable as of right by a jury.

                                    PRAYER FOR RELIEF

       Novoluto requests that the Court find in its favor and against Defendant, and that the Court

grant Novoluto the following relief:

       A.      Judgment that one or more claims of each of the Asserted Patents have been

infringed, either literally and/or under the doctrine of equivalents, by Defendant;

       B.      Judgment that Defendant’s infringement has been willful;

       C.      A permanent injunction enjoining Defendant and its officers, directors,

agents, affiliates, employees, divisions, branches, subsidiaries, parents, and all others

acting in concert therewith from the infringement of the Asserted Patents; or, in the

alternative, an award of ongoing damages for future infringement.



COMPLAINT FOR PATENT INFRINGEMENT                                                          13
           Case 6:20-cv-02284-MK     Document 1       Filed 12/31/20    Page 14 of 14




          D.   Judgment that Defendant account for and pay to Novoluto all damages to

and costs incurred by Novoluto because of Defendant’s infringing activities and other

conduct complained of herein, including an award of all increased damages to which

Novoluto is entitled under 35 U.S.C. § 284;

          E.   That Novoluto be granted pre-judgment and post-judgment interest on the

damages caused by Defendant’s infringing activities and other conduct complained of

herein;

          F.   That this Court declare this an exceptional case and award Novoluto its

reasonably attorney’s fees and costs in accordance with 35 U.S.C. § 285; and

          G.   That Novoluto be granted such other and further relief as the Court may

deem just and proper under the circumstances.


DATED December 31, 2020.

                                          Respectfully submitted,

                                     By: s/Scott E. Davis
                                         Scott E. Davis, OSB No. 022883
                                         scott.davis@klarquist.com
                                         KLARQUIST SPARKMAN, LLP

                                          Tammy J. Dunn, pro hac vice forthcoming
                                          Dunn@obwbip.com
                                          Peter C. Schechter, pro hac vice forthcoming
                                          Schechter@obwbip.com
                                          Lisa Margonis, pro hac vice forthcoming
                                          Margonis@obwbip.com
                                          Califf T. Cooper pro hac vice forthcoming
                                          Cooper@obwbip.com
                                          OSHA BERGMAN WATANABE & BURTON LLP

                                          Attorneys for Plaintiff
                                          NOVOLUTO GMBH




COMPLAINT FOR PATENT INFRINGEMENT                                                  14
